Citation Nr: 1812725	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-23 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the low back.

2.  Whether new and material evidence has been submitted to reopen a claim for a left hip disorder and, if so, whether service connection should be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1973, with additional service in the National Guard and Army Reserves.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Service Records

At the July 2017 Board hearing, the Veteran revealed that he served in the Army Reserves and the National Guard after his active duty service.  In 1975, 1977, or 1978 while on duty in Bamberg, Germany, the Veteran was in a truck that hit a tree.  The tree hit the Veteran on top of the helmet, and the Veteran had to be hospitalized.  He stated that when on duty in 1985, 1991, or 1992 he fell flat on his face after stepping into a 12-to-18 inch foxhole.  As a result of the fall, the Veteran felt jolted all the way up to the neck.  He believes both incidents affected his low back.

Medical records from the Veteran's time in the Army Reserves and National Guard are not yet of record.  They should be requested on remand.  Additionally, records from the hospital at which the Veteran was treated in Germany should be requested.  It is the Board's understanding that hospital records are sometimes located apart from the primary service treatment records (STRs).

Procedural Posture of Service Connection for a Hip Disorder

The Veteran's previous claim for service connection for a left hip disorder was denied in an October 2009 rating decision, and he was informed of the denial that same month.  Thereafter, nothing further was received by VA regarding the left hip disorder until November 2011.  Thus, the denial of the prior claim became final. .  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

However, 38 C.F.R. § 3.156(c) provides an exception to finality.  If, after the prior denial, VA receives relevant official service department records, such as STRs, that existed, but had not been part of the claims file, VA is to reconsider the original claim as if those official service department records had been part of the file at the time the prior claim was before VA.  Therefore, given that STRs are outstanding which the Veteran has indicated could substantial his claim of service connection for a left hip disorder, the Board will reserve for now on the question of whether the claim needs to be reopened or reconsidered.

Other Medical Records

The Veteran also reported having had two hip replacements outside of VA from "civilian doctors."  The RO should attempt to obtain these records on remand.

The Veteran has also stated that a VA doctor has provided a written opinion that his low back disorder is related to service.  Though VA treatment records have been obtained, the Board has been unable to locate this opinion.  On remand, the Veteran can assist VA in identifying when this opinion was provided or, perhaps, contacting one of his current clinicians and ask the clinician to provide a medical opinion.

Examinations and Medical Opinion

Although an April 2012 VA examiner provided a medical opinion with regard to the Veteran's low back, he did not have the benefit of the records that the Veteran has since identified.  Therefore, a new nexus opinion for the Veteran's low back disorder should be obtained on remand.

With so much information outstanding, the Board will not currently order that the Veteran be afforded a VA examination of his left hip disorder.  However, depending on the information obtained on remand, the duty to assist in affording the Veteran a medical examination may be triggered.

Notice

Finally, the Board notes that the Veteran now contends that his left hip disorder may be related to his low back disorder or to his service-connected right shoulder myostitis.  However, he has not yet been given notice of the evidence and information needed to substantiate a claim of secondary service connection.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter regarding the information and evidence needed to establish a claim of secondary service connection.

2.  Obtain the Veteran's STRs from his National Guard and Army Reserve service as well as from the hospital in Germany where he was treated in 1975, 1977, or 1978 after the tank in which he was riding hit a tree that hit his head.

3.  Ask the Veteran to provide or identify and authorize VA to obtain treatment records from the private doctor(s) who conducted his hip replacement.

4.  Ask the Veteran to identify when the VA doctor who wrote that his low back/left hip condition or both were related to service.  The Veteran may also provide an opinion from a clinician regarding the connection between his claimed conditions and service.

5.  After completing the above, forward the claims folder to an examiner.  After review of the entire claims file, the examiner should opine as to whether:

The Veteran's low back disorder is at least as likely as not (50 percent probability or greater) related to service. 

A complete rationale should be provided for any opinion rendered.  Please consider all lay statements of record.

6.  After completing the above development, consider whether any additional development is necessary, such as a medical examination and opinion for the left hip claim.

7. Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

